This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ANGELA R. THOMPSON,
 3 n/k/a ANGELA OLIVE,

 4          Petitioner-Appellee/Cross-Appellant,

 5 v.                                                                            NO. 33,025

 6 BENNETT THOMPSON,

 7          Respondent-Appellant/Cross-Appellee.


 8 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
 9 Robert A. Aragon, District Judge


10 The Law Offices of David R. Jordan, P.C.
11 Alexander Beattie, II
12 Gallup, NM

13 for Appellee

14 Advocate Law Center, P.A.
15 Bobbie P. Franklin
16 Gallup, NM

17 for Appellant
1                            MEMORANDUM OPINION

2 KENNEDY, Chief Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed, and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.



8                                        ____________________________________
9                                        RODERICK T. KENNEDY, Chief Judge


10 WE CONCUR:



11 ___________________________
12 LINDA M. VANZI, Judge



13 ___________________________
14 TIMOTHY L. GARCIA, Judge




                                            2